



Exhibit 10.1


SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) dated as of December 20, 2018, is by and between UNIVERSAL
ELECTRONICS INC., a corporation organized under the laws of the State of
Delaware (the “Borrower”), the lenders party hereto (each a “Lender” and,
collectively the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as administrative agent (the “Administrative Agent”).
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent have entered into a
Second Amended and Restated Credit Agreement dated as of October 27, 2017, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of May 4, 2018 (as amended, restated, supplemented, or
otherwise modified prior to the date hereof, the “Credit Agreement”).
B.    The Borrower has requested that the Lenders and the Administrative Agent
make certain amendments to the Credit Agreement and the Required Lenders and the
Administrative Agent are willing to do so, on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein set forth and for
other good and valuable consideration, the Borrower, the Required Lenders and
the Administrative Agent agree as follows:
Section 1.Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.
Section 2.    Amendments. The Credit Agreement is hereby amended as follows:
2.1    Definitions.
(a)    Section 1.1 of the Credit Agreement is amended by amending and restating
the definition of “Facility Termination Date” to read in its entirety as
follows:
“Facility Termination Date” means November 1, 2020 or any earlier date on which
the Aggregate Revolving Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
(b)    Section 1.1 of the Credit Agreement is amended by amending and restating
the definition of “Revolving Commitment” to read in its entirety as follows:
“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of and Swing Line Loans made to, the Borrower, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2, as it may be modified (i) as a
result of any assignment that has become effective pursuant to Section 12.3, or
(ii) otherwise from time to time pursuant to the terms hereof. As of December
20, 2018 through and until June 30, 2019, the aggregate amount of the Revolving
Lenders’ Revolving Commitments is $130,000,000. After June 30, 2019 and until
the Facility Termination Date, the aggregate amount of the Revolving Lenders’
Revolving Commitments is $125,000,000.





--------------------------------------------------------------------------------




(c)    Schedule 1 of the Credit Agreement is hereby amended and restated with
the Restated Pricing Schedule attached to this Amendment as Annex I.
(d)    Schedule 2 of the Credit Agreement is hereby amended and restated with
the Restated Revolving Commitments attached to this Amendment as Annex II.
2.2    Conditions Precedent.
(a)    Section 4.2(a) of the Credit Agreement is amended and restated in its
entirety as follows:
“(a)    Both immediately before and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, there exists no
Default or Event of Default.”
2.3    Covenants.
(a)    Section 6.21(b) of the Credit Agreement is amended and restated in its
entirety as follows:
“(b)    Consolidated Cash Flow Leverage Ratio. The Borrower will not permit the
Consolidated Cash Flow Leverage Ratio as of the last day of any fiscal quarter
to be greater than or equal to 3.00 to 1.00.”
(b)    Exhibit B of the Credit Agreement is hereby amended and restated with the
Form of Compliance Certificate attached to this Amendment as Annex III.
Section 3.    Conditions and Effectiveness. This Amendment shall become
effective only upon satisfaction of the following conditions:
3.1    The Borrower shall have duly executed and delivered to the Administrative
Agent this Amendment.
3.2    The Borrower shall have satisfied any other conditions as specified by
the Administrative Agent, including payment of all unpaid legal fees and
expenses incurred by the Administrative Agent through the date of this Amendment
in connection with the Credit Agreement.
Section 4.    Representations, Warranties, Authority, No Adverse Claim.
4.1    Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Event of Default
under the Credit Agreement as amended by this Amendment on such date which has
not been waived by the Required Lenders.
4.2    Authority, No Conflict, No Consent Required, Enforceability. The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into this Amendment and any other instrument or agreement
executed by the Borrower in connection with this Amendment (collectively, the
“Amendment Documents”) and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by the Borrower in connection herewith or therewith by proper
company action, and none of the Amendment Documents nor the agreements contained
herein or therein contravenes or constitutes a default under any agreement,
instrument or indenture to which the Borrower is a party or a signatory or a
provision of the Borrower’s


2





--------------------------------------------------------------------------------




articles of organization, Bylaws or any other agreement or requirement of law,
or result in the imposition of any lien on any of its property under any
agreement binding on or applicable to the Borrower or any of its property
except, if any, in favor of the Secured Party (as defined in that certain
Amendment to Security Agreement dated as of October 27, 2017, by and between the
Borrower and the Administrative Agent (the “Security Agreement”)). The Borrower
represents and warrants that no consent, approval or authorization of or
registration or declaration with any entity, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Administrative Agent. The Borrower represents and warrants that this Amendment
constitutes the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and
subject to limitations on the availability of equitable remedies.
4.3    No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Borrower’s obligations under the
Credit Agreement as amended by this Amendment.
Section 5.    Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Lenders, the Administrative Agent and the Borrower
each acknowledge and affirm that the Credit Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Credit Agreement, except as amended by this Amendment, shall
remain unmodified and in full force and effect. All references in any document
or instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Secured Party that the Borrower’s obligations under the Credit Agreement, as
amended by this Amendment, are and continue to be secured by the security
interest granted by the Borrower in favor of the Secured Party under the
Security Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
Section 6.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
Section 7.    Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment, or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment, or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
Section 8.    Successors. This Amendment shall be binding upon the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders, the Administrative
Agent and the successors and assigns of the Lenders and the Administrative
Agent.


3





--------------------------------------------------------------------------------




Section 9.    Legal Expenses. As provided in Section 9.6 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent,
upon execution of this Amendment, for all reasonable out-of-pocket expenses paid
or incurred by the Administrative Agent, including filing and recording costs
and fees, charges and disbursements of outside counsel to the Administrative
Agent and/or the allocated costs of in-house counsel incurred from time to time,
in connection with the Credit Agreement, including in connection with the
negotiation, preparation, execution, collection and enforcement of the Amendment
Documents and all other documents negotiated, prepared and executed in
connection with the Amendment Documents, and in enforcing the obligations of the
Borrower under the Amendment Documents, and to pay and save the Administrative
Agent harmless from all liability for, any stamp or other taxes which may be
payable with respect to the execution or delivery of the Amendment Documents,
which obligations of the Borrower shall survive any termination of the Credit
Agreement.
Section 10.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 11.    Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment may
execute any such agreement by executing a counterpart of such agreement.
Section 12.    Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Signature Page Follows.]




4





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
UNIVERSAL ELECTRONICS INC.


By: /s/ Bryan Hackworth
Name: Bryan Hackworth
Title: CFO


U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ Andrew Williams


Name: Andrew Williams
Title: Vice President




















[Signature Page to Second Amendment to Second A&R Credit Agreement]


5





--------------------------------------------------------------------------------




Annex I to Amendment
Restated Pricing Schedule
See attached.


6





--------------------------------------------------------------------------------




SCHEDULE 1
PRICING SCHEDULE


Applicable Margin
Level I Status
Level II Status
Level III Status
Eurocurrency Rate
1.25%
1.50%
1.75%
Base Rate
0.00%
0.25%
0.50%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or 6.1(c).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated Cash
Flow Leverage Ratio is less than or equal to 1.50 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated Cash
Flow Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Cash Flow Leverage Ratio is greater than 2.00 to 1.00.
“Status” means either Level I Status, Level II Status, or Level III Status.
Solely for the purposes of determining the Applicable Margin in accordance with
the foregoing table and for no other purpose under the Agreement, when
calculating the Consolidated Cash Flow Leverage Ratio, the amount of
“Consolidated Total Funded Debt” shall be reduced by the sum of (a) 100% of
unrestricted domestic cash, plus (b) 95% of unrestricted foreign cash, less (c)
$25,000,000, as may be calculated by the Administrative Agent in its sole
discretion.
The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective from and after
the first day of the first fiscal month immediately following the date on which
the delivery of such Financials is required until the first day of the first
fiscal month immediately following the next such date on which delivery of such
Financials of the Borrower and its Subsidiaries is so required. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin shall be the highest
Applicable Margin set forth in the foregoing table until five (5) days after
such Financials are so delivered.


7





--------------------------------------------------------------------------------




Annex II to Amendment
Restated Revolving Commitments
See attached.


8





--------------------------------------------------------------------------------




SCHEDULE 2
REVOLVING COMMITMENTS
Through and Until June 30, 2019:
Lender:
Revolving Commitment:
U.S. BANK NATIONAL ASSOCIATION


$130,000,000


 
 
TOTAL REVOLVING COMMITMENTS


$130,000,000





After June 30, 2019 and Until the Facility Termination Date:
Lender:
Revolving Commitment:
U.S. BANK NATIONAL ASSOCIATION


$125,000,000


 
 
TOTAL REVOLVING COMMITMENTS


$125,000,000







9





--------------------------------------------------------------------------------




Annex III to Amendment
Restated Form of Compliance Certificate
See attached.


10





--------------------------------------------------------------------------------




EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of October 27, 2017, as amended pursuant
to that certain First Amendment to Amended and Restated Credit Agreement dated
as of May 4, 2018 and amended by that certain Second Amendment to Amended and
Restated Credit Agreement dated as of December 20, 2018 (as may be further
amended, modified, renewed or extended from time to time, the “Agreement”) among
the Universal Electronics Inc. (the “Borrower”), the lenders party thereto and
U.S. Bank National Association, as Administrative Agent for the Lenders and as
LC Issuer. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected Chief Financial Officer of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
5.     Schedule II attached hereto sets forth the determination of the interest
rates to be paid for Advances and the LC Fee rates commencing on the first day
of the first fiscal month immediately following the date on which delivery
hereof is required pursuant to Section 6.1(e) of the Agreement.
6.     Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement, the
Collateral Documents and the other Loan Documents and the status of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
[                                                
                                                
                                                
                                                
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [__] day of
[_______], 20[__].




_________________________
Name: ___________________
Title: Chief Financial Officer


11





--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of Section 6.21 and 6.27 of
the Agreement


Covenant
Actual
Required
Compliance
(Yes/No)
Borrower and Restricted Subsidiaries (pursuant to Section 6.27)
[>70%] of the aggregate amount of the consolidated assets of the Borrower and
the Borrower's Subsidiaries and [>70%] of the aggregate Consolidated EBITDA of
the Borrower and the Borrower's Subsidiaries
The Borrower and Restricted Subsidiaries must at least constitute both (i) 70%
of the aggregate amount of the consolidated assets of the Borrower and the
Borrower's Subsidiaries and (ii) 70% of the aggregate Consolidated EBITDA of the
Borrower and the Borrower's Subsidiaries
YES/NO
Consolidated Cash Flow Leverage Ratio (pursuant to Section 6.21(b))
[___] to 1.0
Not greater than or equal to 3.00 to 1.00
YES/NO
Consolidated Fixed Charge Coverage Ratio (pursuant to Section 6.21(a))
[___] to 1.0
Not less than 2.00 to 1.00
YES/NO





12



